Petition by the Joint Bar Association Grievance Committee for the Ninth Judicial District to strike the name of the respondent, an attorney, admitted to practice in this court on March 20, 1963, from the roll of attorneys on the ground that by his conviction in the County Court, Westchester County, after trial before a jury, of the crimes of grand larceny in the second degree (a class D felony) and issuing a bad check (a class B misdemeanor) and having been sentenced on June 16, 1977, he is automatically disbarred by virtue of the felony conviction. Petition granted; respondent William Paul Thompson is disbarred and his name ordered to be struck from the roll of attorneys and counselors at law, forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.